Citation Nr: 1043026	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-25 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder, currently rated as 50 percent disabling.       

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.   


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from February 1967 to 
December 1968.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in San Diego, 
California.                  

In August 2010, while sitting at the RO in San Diego, the Veteran 
testified at a videoconference hearing before the undersigned.  
During the hearing, the Veteran submitted additional evidence and 
waived the right to have the evidence initially considered by the 
RO.  38 C.F.R. § 20.1304(c).  A transcript of the hearing is 
associated with the Veteran's claims folder.


FINDINGS OF FACT

1.  The Veteran's posttraumatic stress disorder (PTSD) produces 
occupational and social impairment with deficiencies in most 
areas including work, family relations, and mood due to such 
symptoms as flattened affect, depression, flashbacks, anxiety, 
panic attacks, hypervigilance, anger, unprovoked irritability, an 
exaggerated startle response, social isolation, concentration 
problems, neglect of personal appearance, and sleep difficulties, 
including nightmares; the Veteran's PTSD is indicative of severe, 
but not total, social and industrial impairment.    

2.  The Veteran's only service-connected disability is his PTSD; 
given the increased rating to 70 percent for the Veteran's PTSD 
granted in this decision, the Veteran fulfills the schedular 
rating requirements contained in 38 C.F.R. § 4.16(a) for a TDIU.   

3.  The Veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected PTSD.   


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating of 70 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2010).   

2.  The criteria for a schedular total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (2010); 
38 C.F.R. §§ 3.102, 3.159, 3.341, 4.15, 4.16 (2010).       


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties on the part of VA to notify 
and assist claimants in filing claims for VA benefits.  VA 
regulations implementing the VCAA are codified as amended to 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim for TDIU, the Board 
finds that all notification and development actions needed to 
fairly adjudicate the claim have been accomplished.

With regard to the claim for increased evaluation for PTSD, the 
Board notes that a 70 percent disability rating is being assigned 
herein.  Generally, a claim for a higher disability evaluation 
will be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy unless the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993) (stating that the claimant 
may limit the claim or appeal to the issue of entitlement to a 
particular disability rating that is less than the maximum 
allowable by law for a specific service-connected condition, but, 
where there is no clearly expressed intent to limit the appeal, 
VA is required to consider entitlement to all available ratings 
for that condition).

The Board finds there has been essential compliance with the 
mandates of the VCAA throughout the course of the appeal.   The 
Veteran has been provided with various communications throughout 
the course of the appeal.  In an October 2006 letter, prior to 
the January 2007 RO decision that is the subject of this appeal, 
the Veteran was told that VA was working on his claim for an 
increased rating for his PTSD.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004).  He was informed how VA determines 
a disability rating and how it determines an effective date 
should the claim be granted.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006).   

The evidence of record reveals the Veteran has been accorded a VA 
examination in November 2006.  In addition, his VA physician, 
M.R.G., M.D., has submitted several medical statements over the 
course of the appeal. 

In view of the foregoing, the Board finds that VA has more than 
satisfied its duties to assist and notify the Veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  Therefore, no 
useful purpose would be served in remanding the claim for yet 
more development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefits 
going to the Veteran.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II. Factual Background

Service records show that the Veteran had active military service 
from February 1967 to December 1968.  The Veteran's Military 
Occupational Specialty (MOS) was as a crew chief, and the related 
civilian occupation was an aircraft mechanic and repairman.  He 
received the National Defense Service Medal, Vietnam Campaign 
Medal, Vietnam Service Medal, Good Conduct Medal, and Parachutist 
Badge.     

In October 2005, the Veteran filed a claim of entitlement to 
service connection for PTSD.  

VA Medical Center (VAMC) outpatient treatment records, dated from 
December 2005 to May 2006, show that in May 2006, the Veteran 
underwent a mental status evaluation that was conducted by 
M.R.G., M.D., a VA psychiatrist.  Dr. G. stated that the Veteran 
had served for one year in Vietnam as a helicopter crew chief and 
had experienced PTSD symptomatology since 1968.  He had periods 
of intermittent depression, frequent nightmares related to his 
Vietnam experiences, irritability, social isolation, 
hypervigilance, impaired concentration, and flashbacks.  Loud 
noises reminded him of the sounds of helicopters flying overhead.  
The Veteran tended to self-medicate with alcohol, often drinking 
up to one pint of hard liquor per day.  According to the Veteran, 
he was verbally abusive to his wife when he drank.  He denied any 
suicidal ideations.  The Veteran lived in a cabin in the 
mountains, several miles from the nearest town.  He lived with 
his wife of three years.  The Veteran did odd jobs and received 
food stamps.  The last time he worked a regular job was in 1978 
when he was employed as a furniture mover.  Upon mental status 
evaluation, the Veteran was oriented times three and in no acute 
distress.  The Veteran's mood showed mixed symptoms of depression 
and anxiety, and his affect was blunted.  There was no evidence 
of suicidal or homicidal ideations, and there was no evidence of 
hallucinations, delusions, or loose associations.  The Veteran's 
speech was coherent and intelligible; his judgment was good; and 
his memory, immediate, recent, and remote, was intact.  The 
Veteran's insight was limited.  The diagnosis was the following: 
(Axis I) PTSD; alcohol dependence, (Axis III) hypertension; 
elevated lipids; history of bronchial asthma, (Axis IV) financial 
problems, and (Axis V) Global Assessment of Functioning (GAF) 
score of 42.  Dr. G. stated that the Veteran was living in the 
mountains away from people in order to cope with his problems.      

By a May 2006 rating action, the RO granted service connection 
for PTSD.  At that time, the RO assigned a 50 percent disability 
rating under Diagnostic Code 9411, effective from October 18, 
2005, for the Veteran's service-connected PTSD.  

In July 2006, the Veteran requested that his service-connected 
PTSD be reevaluated for a higher rating.

A VAMC outpatient treatment record shows that in August 2006, the 
Veteran underwent a mental status evaluation that was conducted 
by Dr. M.R.G.  Dr. G. stated that he had prescribed the Veteran 
medication for his PTSD symptomatology, but that the Veteran 
continued to have problems with flashbacks, insomnia, and 
nightmares.  Upon mental status evaluation, the Veteran's mood 
showed mixed symptoms of depression and anxiety.  The Veteran's 
affect was blunted.  There was no evidence of suicidal or 
homicidal ideations.  The Veteran's speech was coherent and 
intelligible, and his judgment was good.  The pertinent diagnosis 
was PTSD and Dr. G. assigned a GAF score of 38.   

In November 2006, the Veteran underwent a VA PTSD examination.  
At that time, he stated that his relationship with his wife had 
been "trying at times" due to his mood swings.  According to 
the Veteran, his wife was supportive of him.  The Veteran 
indicated that his brother had just located him after 20 years of 
not having seen each other.  He noted that his brother had put up 
posters offering a $500 dollar award for information leading to 
find him.  The Veteran reported that they currently had contact 
over the telephone.  According to the Veteran, other than his 
wife, he only had one friend who lived in a nearby town.  He 
stated that he did not cope well with society and that since 
Vietnam, he preferred to remain in the mountains away from other 
people.  The Veteran indicated that he chopped wood and hunted 
deer and found those activities enjoyable.  According to the 
Veteran, he went to the woods to hunt with his rifle on a daily 
basis because that was where/how he was comfortable.  He noted 
that his PTSD symptomatology interfered with activities that 
involved being in public around people, such as shopping, 
traveling, driving, and recreational activities.  The examiner 
stated that the Veteran's symptoms either severely limited him 
from participating in those activities or prevented him from 
doing so.  The Veteran indicated that he could not watch war 
movies and that he was easily startled by "everyday noises."  
According to the Veteran, the news of the war in Iraq bothered 
him emotionally, and he became tearful as he stated that.  He 
reported that he had a fragmented sleep pattern.  The Veteran 
indicated that he never slept more than two to three hours at a 
time and was awakened by bad dreams.  He stated that he had 
nightmares six to seven nights a week, and that his nightmares 
were severe and woke him up.  The Veteran reported that his sleep 
problems resulted in decreased energy during the day.  He noted 
that because of the unstructured quality of his life, he was able 
to work through episodes of fatigue or sleepiness but did not 
believe that he would be able to do that if he was in a demanding 
work environment.  The Veteran stated that he had daily panic 
attacks.  He denied any suicidal or homicidal ideations.       

Upon mental status evaluation, in regard to the Veteran's general 
appearance, his clothes were disheveled.  The Veteran was 
lethargic and his speech was slow and hesitant.  The Veteran's 
affect was blunted and his mood was anxious.  He was oriented to 
person, time, and place.  The Veteran's memory, remote, recent, 
and immediate, was normal.  The examiner reported that the 
Veteran's inability to connect with others was extreme and that 
he was emotionally detached from others.   According to the 
Veteran, he was not able to work due to emotional problems and 
logistics.  The examiner noted that the Veteran appeared to be in 
good health and able to work physically.  However, the Veteran's 
emotional problems due to PTSD limited his ability to be around 
people, and, as such, he lived in a remote area due to  his need 
to isolate which limited his opportunities for full-time gainful 
employment.  The diagnosis was the following: (Axis I) PTSD; 
alcohol dependence, (Axis III) asthma; ocular migraines; (Axis 
IV) combat exposure; isolation; low level of social support; and 
(Axis V) GAF score of 45.  In response to the question as to 
whether there was total occupational and social impairment due to 
PTSD signs and symptoms, the examiner responded "no."  He 
stated that the Veteran's PTSD symptomatology did not result in 
deficiencies in judgment.  However, the Veteran's PTSD 
symptomatology did result in deficiencies in thinking, family 
relations, mood, and work; he had problems with authority figures 
and difficulty being around people.          

In a VA medical statement from Dr. M.R.G., dated in January 2008, 
he stated that the Veteran was under his psychiatric care at the 
VAMC.  According to Dr. G., the Veteran had PTSD and was 
unemployable with a poor prognosis.  His GAF was 35 at his most 
recent mental status evaluation, which was in December 2007.     

In an additional statement from Dr. M.R.G., dated in May 2009, he 
indicated that the Veteran's PTSD was manifested by nightmares, 
social isolation, insomnia, flashbacks, depression, and anxiety.  
According to Dr. G., the Veteran was unemployable due to his 
PTSD.  Dr. G. stated that the Veteran's most recent mental status 
evaluation was in May 2009 and that at that time, his GAF score 
was 35.  

In the Veteran's substantive appeal (VA Form 9), dated in July 
2009, he stated that he neglected his personal hygiene.  
According to the Veteran, he only bathed two to three times per 
week, and he did not shave or cut his hair.  The Veteran reported 
that if not for his wife, he probably would not do the few things 
that he did with respect to personal hygiene.  He noted that he 
had continuous depression and had been suicidal.     

In a statement from Dr. M.R.G., dated in July 2009, Dr. G. stated 
that the Veteran had been under his care for PTSD since May 2006.  
Dr. G. indicated that the Veteran experienced severe PTSD.  The 
Veteran lived in a remote area in the mountains several miles 
from the nearest town and had not worked in a regular job since 
1978 when he was a furniture mover.  Since his time in Vietnam, 
the Veteran had been hypervigilant, irritable, and anxious when 
around people.  In order to avoid overwhelming anxiety to the 
point of panic and unprovoked explosive outbursts and subsequent 
fighting, he had isolated himself in the mountains.  The Veteran 
had frequent nightmares, flashbacks, insomnia, depression, 
affective lability, minimal insight, impaired concentration, and 
severe anxiety and agitation.  According to Dr. G., the Veteran 
would be unable to tolerate minimal stress or work with others 
even in a low stress environment.  Dr. G. reported that the 
Veteran was unemployable.  The Veteran had impaired impulse 
control which could easily lead to an unprovoked outburst at a 
job or social event, and thus he isolated himself and was 
socially withdrawn.  Dr. G. noted that the Veteran was in a 
continuous state of panic, anxiety, or depression which affected 
his ability to function independently.  The Veteran appeared 
disheveled without focus towards his personal appearance.  He was 
not able to establish and maintain effective relationships.          

In August 2010, while sitting at the RO in San Diego, the Veteran 
testified at a videoconference hearing before the undersigned.  
At that time, the Veteran stated that he lived in the mountains 
in a town that had a population of four people.  He indicated 
that he felt uncomfortable in crowded areas and was in a state of 
continuous anxiety and agitation.  According to the Veteran, in 
the past, he had been charged with battery.  He noted that he had 
nightmares several times a week and that his relationship with 
his wife was "rocky."       


III.  Analysis

A.  Increased Rating

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified in 38 
C.F.R. Part 4 (2010), which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010). 
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficient to identify the disease and the resulting disability 
and above all, coordination of the rating with the impairment of 
function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).

Where entitlement to compensation has already been established 
and an increase in the severity of the disability is at issue, as 
in this case, "the relevant temporal focus. . . . is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim."  Hart v. Mayfield, 21 Vet. App. 505, 
509-10 (2007); see also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this regard, the Court has recognized that "staged 
ratings are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms what would warrant 
different ratings."  Hart, supra, at 509.

The Veteran's service-connected PTSD has been evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id. 

In reviewing the evidence of record in a light most favorable to 
the Veteran, the Board finds that the evidence supports a grant 
of a 70 percent rating for his service-connected PTSD.  The 
evidence in this case establishes that the Veteran has 
occupational and social impairment with deficiencies in most 
areas, to include work, mood, and family relationships as a 
result of his PTSD symptoms.  The Veteran's PTSD symptoms include 
persistent depression and significant disturbances of motivation 
and mood taking the form of flashbacks, anxiety, panic attacks, 
hypervigilance, anger, unprovoked irritability, an exaggerated 
startle response, social isolation, concentration problems, 
neglect of personal appearance, and sleep difficulties, including 
nightmares.

In regard to the Veteran's GAF scores, the Veteran received a GAF 
score of 45 in his November 2006 VA examination.  As defined in 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual (DSM-IV), a GAF score of 41 to 
50 reflects serious symptoms, or any serious impairment in 
social, occupational or school functioning.  In addition, Dr. 
M.R.G., the Veteran's treating VA physician, has assigned GAF 
scores of 35 and 38.  A GAF score of 31 to 40 indicates some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.       

In light of the above, the Board finds that the Veteran's PTSD 
symptomatology more nearly approximates the criteria for a 70 
percent rating under the current provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (2010).  The evidence 
in this case establishes that the Veteran has occupational and 
social impairment with deficiencies in most areas.  However, the 
evidence does not show total occupational and social impairment.  
As indicated above, total social and occupational impairment is 
demonstrated by findings such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; interment inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place, memory loss 
for names of close relatives, own occupation, or own name.  In 
this case, the Veteran's November 2006 VA examination showed that 
the Veteran was oriented to person, time, and place.  In 
addition, the Veteran's memory, remote, recent, and immediate, 
was normal.  Moreover, there is no evidence of record showing 
that the Veteran is unable to perform the activities of daily 
living.  There is also no evidence showing that he has gross 
impairment in his thought processes or communication, or that he 
has persistent delusions or hallucinations.  

In this case, the Board recognizes that in the Veteran's July 
2009 substantive appeal, the Veteran stated that he had been 
suicidal.  However, the evidence of record does not show a 
persistent danger of hurting himself.  In the August 2006 VAMC 
mental status evaluation, there was no evidence of suicidal or 
homicidal ideations.  In addition, in the November 2006 VA PTSD 
examination, the Veteran denied any suicidal or homicidal 
ideations.  

In light of the foregoing, the medical evidence of record does 
not show the presence of a disability picture manifested by the 
symptoms warranting 100 percent schedular rating.  However, the 
Board finds that the evidence shows that the Veteran has 
experienced continuing difficulty in establishing and maintaining 
social relationships to such a degree that the assignment of a 70 
percent rating is reasonably in order.  Accordingly, although the 
Board finds that the Veteran is not totally incapacitated because 
of his PTSD symptomatology, the Board finds that the disability 
picture is reasonably indicative of such incapacitating 
impairment that a 70 percent rating is warranted, particularly 
with the resolution of all reasonable doubt in the Veteran's 
favor.  38 C.F.R. § 4.130, Diagnostic Code 9411.




B.  TDIU 

A total rating based on unemployability due to service- connected 
disabilities may be granted if the service- connected 
disabilities preclude the Veteran from obtaining or maintaining 
substantially gainful employment consistent with his education 
and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  38 C.F.R. § 4.16(a).

The essential inquiry is "whether the Veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).  Neither nonservice-connected disabilities nor 
advancing age may be considered in the determination.  38 C.F.R. 
§§ 3.341, 4.19; VanHoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim 
for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 
(1999).  A TDIU claim is an alternative way to obtain a total 
disability rating without recourse to a 100 percent evaluation 
under the rating schedule.

The Veteran is in receipt of service connection for PTSD with an 
evaluation of 70 percent.  He is not service connected for any 
other disability.  The Board has determined above that the 
Veteran's PTSD does not warrant a 100 percent schedular rating.  
The Board now turns to whether the PTSD precludes the Veteran 
from obtaining or maintaining substantially gainful employment 
consistent with his education and occupational experience.

At issue is whether the Veteran's PTSD alone precludes him from 
obtaining and maintaining some form of substantially gainful 
employment.  The record reveals the Veteran has not worked full-
time since 1978.  In medical statements from Dr. M.R.G., the 
Veteran's VA psychiatrist, dated in January 2008, May 2009, and 
July 2009, Dr. G. reported that the Veteran was unemployable due 
to his PTSD.  According to Dr. G., the Veteran would be unable to 
tolerate minimal stress or work with others even in a low stress 
environment.  Dr. G. noted that the Veteran had impaired impulse 
control which could easily lead to an unprovoked outburst at a 
job or social event, and thus he isolated himself and was 
socially withdrawn.  Dr. G. further stated that the Veteran was 
in a continuous state of panic, anxiety, or depression which 
affected his ability to function independently.  In addition, the 
Board observes that in the November 2006 VA PTSD examination 
report, although the examiner indicated that the Veteran appeared 
to be in good health and was able to work physically, the 
examiner also reported that the Veteran's emotional problems due 
to PTSD limited his ability to be around people, and, as such, he 
lived in a remote area due to his need to isolate which limited 
his opportunities for full-time gainful employment.  Thus, 
according to the examiner, the Veteran's isolation due to his 
PTSD limited his ability to retain employment.  

In view of the foregoing, particularly with the resolution of all 
reasonable doubt in the Veteran's favor, the Board is satisfied 
that the Veteran's service-connected PTSD renders him unable to 
obtain or maintain substantially gainful employment.  It is 
noteworthy that the Veteran's PTSD has been described as 
"severe" by Dr. M.R.G.  Following a thorough review of the 
record, and resolving all doubt in the Veteran's favor, the Board 
concludes that he is unable to obtain and retain substantially 
gainful employment due to the severity of his PTSD.  Accordingly, 
entitlement to a TDIU is warranted.











ORDER

A 70 percent rating for PTSD is granted, subject to the law and 
regulations governing the payment of monetary awards.  

Entitlement to a TDIU is granted.   



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


